469 F.2d 696
UNITED STATES of America, Plaintiff-Appellee,v.Offie Gene EVANS, Defendant-Appellant.
No. 72-2689 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 21, 1972.

Richard R. Kirby Atlanta, Ga.  (Court-appointed), for defendant-appellant.
John W. Stokes, U. S. Atty., George H. Connell, Jr., Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order denying appellant's motion to dismiss the indictment against him.  Since such an order is not a final judgment, we are without jurisdiction to consider the merits of his claim.  Accordingly, the appeal is hereby dismissed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409